  Case 9:20-cr-80025-DMM Document 1 Entered on FLSD Docket 02/20/2020 Page 1 of 10

AO 9 1 (Rev. 08/09) Criminal Complaint


                                      UNITED STATES DISTRICT COURT                                        FILED BY            5P              D.C.
                                                               for the
                                                   Southern District of Florida
                                                                                                                       FEB 2 0 2020
                  United States of America                        )                                              ANGELA E r-.JOBLE
                                                                                                                CLERK U S. DIST CT
                                 V.                               )                                                                  . ~w~·E,Ps
                                                                                                        ..___ _~S ~D_:O;:!!F:.!F-~L!A;.;          .J
                                                                                                                                              ~·_ _
                                                                  )      Case No. 20-MJ-8082-DLB
                ROBERT DAN IEL SOLOVE,                            )
                                                                  )
                                                                  )
                            Defendant(s)


                                                   CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best o f my knowledge and belief.
On or about the date(s) of Februa           13 and Februa     19 2020 in the county of               Palm Beac h                  in the
     Southern           District of          Florida           , the defendant(s) violated:

          Code Section                                                      Offense Description
18 U.S.C. § 2251                               Production of Child Pornography
18 U.S.C. § 2252(a)(2) & (b)(1)                Distribution of Child Pornography
18 U.S.C. § 2252(a)(4)(B) & (b)(2)             Possession of Child Pornography




          This criminal complaint is based on these facts:
See attached Affidavit




          ~ Continued on the attached sheet.




                                                                                              Printed name and title

Sworn lo before me and signed in my presence.


Date:              02/20/2020
                                                                                                Judge's signature

C ity and state:                   West Palm Beach, Florida                   Hon. Dave Lee Brannon, U.S. Magistrate Judge
                                                                                              Printed name and title
Case 9:20-cr-80025-DMM Document 1 Entered on FLSD Docket 02/20/2020 Page 2 of 10




                   AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

          I, Brian J. Stafford, being duly sworn, hereby depose and state as follows:

          1.      I am a Special Agent with the United States Department of Homeland Security,

   Homeland Security Investigations ("HSI"). I have been employed with HSI since March of 2007.

   I have a Bachelor of Science degree in Criminology from Florida State University and have

   successfully completed the Criminal Investigator Training Program and Special Agent Training

   at the Federal Law Enforcement Training Center in Glynco, Georgia. I am currently assigned to

   the HSI, Assistant Special Agent in Charge, West Palm Beach, Florida ("ASAC/WP"). While

   employed by the HSI, I have investigated a variety of federal criminal violations, including but

   not limited to; crimes against children, matters related to child pornography, sexual exploitation

   of minors and child pornography using facilities of interstate or foreign commerce. Moreover, I

   am a federal law enforcement officer engaged in enforcing criminal laws of the United States,

    including 18 U.S.C. §§ 2251 and 2252, et seq.

           2.     In this capacity, I have investigated child exploitation and internet crimes against

    children cases. I have participated in investigations of persons suspected of violating federal

    child pornography laws, including Title 18, United States Code, Sections 2251 , 2252 and 2252A.

    These investigations have included the use of surveillance techniques, undercover activities, the

    interviewing of subjects and witnesses, and the planning and execution of arrest, search, and

    seizure warrants. In the course of these investigations, I have reviewed still images and videos

    containing child pornography and images depicting minor children engaged in sexually explicit

    conduct on all forms of electronic media including computers, digital cameras, and wireless

    telephones, and have discussed and reviewed these materials with other law enforcement

    officers. I have also participated in training programs for the investigation and enforcement of
Case 9:20-cr-80025-DMM Document 1 Entered on FLSD Docket 02/20/2020 Page 3 of 10




   federal child pornography laws relating to the use of computers for production, rece1vmg,

   transmitting, and storing child pornography.

          3.      The facts set forth in this affidavit are based upon my personal knowledge,

   information obtained from others involved in this investigation, including other law enforcement

   officers, my review of documents and information gained through training and experience.

   Since this affidavit is being submitted for the limited purpose of establishing probable cause to

   support a Criminal Complaint, I have not included each and every fact known to me concerning

   this investigation. Rather, I have set forth only those facts I believe are necessary to establish

   probable cause to believe that Robert Daniel Solove (hereinafter referred to as "SOLOVE") has

   violated Title 18 United States Code, Section 2251 (production of child pornography), Title 18,

   United States Code, Section 2252(a)(2) and (b)(l) (distribution of child pornography), and Title

   18, United States Code, Section 2252(a)(4)(B) and (b)(2) (possession of child pornography).

          4.     On February 14, 2020, an HSI Chattanooga, Tennessee online undercover agent

   (UC) made contact with an individual utilizing the KIK usemame rsolove99 after he posted a

   picture of what appeared to be a female child approximately 2 to 3 years old in appearance. The

   image, IMG_3125.JPG, shows the child on her back lying next to a Minnie Mouse pillow, with a

   Disney pacifier in her mouth. The child is unclothed from the waist down with her genitals

   exposed to the camera. The image was posted in a group chat room (Room A) known for being

   utilized to trade child sexual abuse material (CSAM).

          5.     The KIK user was using the name Robs in the group chats. The UC asked Robs

   if he knew the child; Robs responded that she was not his daughter but some other Kik user's

   daughter. Rob s posted two videos of what appeared to be the same child using her hand to

   sexually manipulate a grown man's erect penis.
Case 9:20-cr-80025-DMM Document 1 Entered on FLSD Docket 02/20/2020 Page 4 of 10




               6.       Later in private messages between the UC and the Rob s, he admitted that the

       child previously discussed was his daughter and that he lied about it the first time. The UC

       asked Rob s if he would send a picture of himself with his daughter face to face to prove he was

       being truthful. Rob s then posted a picture of himself and what appeared to be the same child, in

       a selfie, IMG_3118.JPG, side by side. The picture appeared to have been taken live with the Kik

       Messenger application.

               7.       On February 14, 2020, Kik provided that the usemame rsolove99 used WIFI IP

   address 107.207.119.150 on February 14, 2020 to engage in these communications. A query in

       the American Registry for Internet Numbers {ARIN) showed the IP address as being registered

       to AT&T Corporation.

               8.      On February 17, 2020, AT&T provided that IP address 107.207.119.150 for the

   date of February 14, 2020, was assigned to subscriber C.B. at 9340 Ketay Circle, Boca Raton, FL

   33428 with phone number 561-926-xxxx. 1

               9.      On February 18, 2020, HSI agents observed C.B.'s grey four-door Volkswagen,

   Florida license plate number GFXC42, at the target residence. A search in Driver And Vehicle

   Information Database (D.A.V.I.D.) of C.B's driver's license plate has the vehicle registered at

   the target address. In addition, a search of D.A.V.I.D. revealed that SOLO VE, DOB xx/x:x/1992,

   had a valid Florida driver's license registered to the Ketay Circle address as well. SOLOVE's

   Florida driver's license picture appeared to be the person identifying himself in KIK as Robs.

              10.      On the morning of February 19, 2020, Special Agents assigned to HSI West Palm

   Beach, FL, along with the Palm Beach Sheriffs Office, executed a search warrant at the Ketay

   Circle address. When agents knocked and announced the search warrant at the residence, C.B.

   answered the door. A child (Minor Victim 1) could be heard crying in another room. Special
   1
       The name of the subscriber and phone number has been redacted to protect the person's true identity.
Case 9:20-cr-80025-DMM Document 1 Entered on FLSD Docket 02/20/2020 Page 5 of 10




   Agents accompanied C.B. to where Minor Victim 1 was in a play-pen. Minor Victim 1 was

   without pants or a diaper, and had a substantial amount of blood visible. C.B. stated the child

   was co-sleeping with her and her husband and believed the child had wet through the diaper and

   was in the process of changing her. C.B. and her husband (D.B.) are the grandparents of Minor

   Victim 1. Emergency Medical Service (EMS) were immediately contacted, and an ambulance

   responded.

           11 .   SOLOVE and his girlfriend (mother of Minor Victim 1), A.H., were called down

   from their living area in the residence on the second floor of the residence and secured while the

   residence was secured.

           12.    The paramedics responding to the medical emergency advised law enforcement

   that, after a cursory exam of Minor Victim 1, that she needed to be transferred to a hospital to be

   examined by a doctor. EMS transported Minor Victim 1 with A.H. and a female agent to the

   hospital.

           13.    Law enforcement transferred SOLOVE to Palm Beach Sheriffs Office for a

   recorded interview. In a post Miranda interview, SOLOVE claimed that he had been collecting

   child pornography and sporadically sending it to someone on KIK to "bust" these individuals for

   being pedophiles. SOLOVE claimed he wanted to make "millions" on YouTube posting videos

   like "Chris Hansen."

           14.    SOLOVE stated that the images described above in the Kik chat conversation on

   February 14, 2020 were of his daughter, that he would use her as "bait" to catch pedophiles

   on line, and that he has sent them to other KIK users. The image, IMG_ 3125 .JPG, described

   above (depicting a child on her back, exposing her vagina, with the Minnie Mouse pillow in the

   background) is of his one and one-half year old daughter (Minor Victim 1), but he had
Case 9:20-cr-80025-DMM Document 1 Entered on FLSD Docket 02/20/2020 Page 6 of 10




   manipulated the image using an app that came pre-installed on his phone. SOLOVE claimed that

   he took a picture of Minor Victim 1 fully clothed, but manipulated it to make it look like she was

   exposing her vagina.       When asked about the video (described above) of his daughter

   manipulating an adult male penis, SO LOVE claimed he took a video of Minor Victim 1 "shaking

   a bottle" and a video of himself manipulating his penis, put both videos together, and created the

   child pornography video.

          15.      When asked what age the children have to be to be considered child pornography,

   SOLOVE stated he believed 15 years old and under is child pornography. SOLOVE provided

   that 18 years is the age when a person legally becomes an adult.

          16.      SOLOVE had two (2) cellular phones belonging to him: one was not password

   protected; the other was password protected and SOLOVE provided the password when

   requested by law enforcement. An on scene preview of SOLOVE' s cellular phones revealed

   many images and videos of child pornography that SOLOVE had acquired from different

   websites on the Internet. The following are descriptions of a sampling of such videos found on

   SOLOVE' s Glazy S9 cellular phone:

                a. Title: 2017 2649.avi

                   Description: This 4 minute and 7 second long video displays an approximately

                   10-year-old female who appears to be web-caroming with the person ho is

                   recording the scene. The female is seen rubbing a food-substance on her vagina

                   while a dog licks it off her.


                b. Title: !!!!!PTHC 2013 (8yo girl) little devil 1 (GOOD)_xvid.avi

                   Description: This 1 minute and 32 second long video displays an approximately 8

                   year old nude female, squatting over the ground. A nude adult male with his
Case 9:20-cr-80025-DMM Document 1 Entered on FLSD Docket 02/20/2020 Page 7 of 10




                    penis exposed approaches the female. The female then sits on the male's lap and

                    proceeds to manually manipulate the male's penis.

                 c. Title: pedomom.Little.Boy.Fucks.4Yo.Girl.Licks.Moms.Pussy_ R@Ygold.Pthc.

                           Pedo. Hussyfan.Babyshivid.Zadoom.Child.avi

                    Description: This 2 minute and 30 second long video displays at 10-12 year old

                    clothed female who rolls over on a bed, when a similar-aged, and naked, male

                    begins wrestling with the female. The male pulls off the females clothing and

                    inserts his penis into her anus.

           17.      Based upon the foregoing facts, and my training and experience, I submit that

    there is probable cause to believe that Robert Daniel SOLOVE did commit the offenses of

    production, distribution and possession of child pornography in Palm Beach County, Florida, a

    location within the jurisdiction of the United States District Court for the Southern District of

    Florida, in violation of Title 18, United States Code, Section 2251 (production of child

    pornography), Title 18, United States Code, Section 2252(a)(2) (distribution of child

    pornography), and Title 18, United States Code, Section 2252(a)(4)(B) & (b)(2) (possession of

    child pornography).

           FURTHER YOUR AFFIANT SAYETH N


                                                       BRIAN J. ST ORD
                                                       SPECIAL AG NT
                                                       HOMELAND SECURITY INVESTIGATIONS

    Subscribed and sworn to before me this '}-<1 ~ F ebruary 2020.




    DAVE LEE BRANNON
    UNITED STATES MAGISTRATE JUDGE
Case 9:20-cr-80025-DMM Document 1 Entered on FLSD Docket 02/20/2020 Page 8 of 10




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                         PENALTY SHEET

   Defendant's Name: ROBERT DANIEL SOLOVE

   Case No: 20-MJ-8082-DLB

   Count#: 1

   Production of Child Pornography

   Title 18, United States Code, Section 2251(a)

   *Max. Penalty: 30 Years' Imprisonment (15 year minimum mandatory), $250,000 fine,
   Supervised Release of 5 Years to Life, $5000 Special Assessment, $100 Assessment, Restitution


   Count#: 2

   Distribution of Child Pornography

   Title 18, United States Code, Section 2252(a)(2) & (b )(1)

   *Max. Penalty: 20 Years' Imprisonment (5 year minimum mandatory), $250,000 fine,
   Supervised Release of 5 Years to Life, $5000 Special Assessment, $100 Assessment, Restitution


   Count#: 3

   Possession of Child Pornography

   Title 18, United States Code, Section 2252(a)(4)(B) & (b)(2)

    *Max. Penalty: 20 Years' Imprisonment, $250,000 fine, Supervised Release of 5 Years to
    Life, $5000 Special Assessment, $100 Assessment, Restitution




     *Refers only to possible term of incarceration, fines, special assessments, does not include
    possible restitution, parole terms, or forfeitures that may be applicable.
  Case 9:20-cr-80025-DMM Document 1 Entered on FLSD Docket 02/20/2020 Page 9 of 10




                                UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA

                               CASE NUMBER:        J..C) -,,t(. :r- W&z· D~
                                         BOND RECOMMENDATION



DEFENDANT:           Robed bcw.:el YJ!rJ~
                    Pre- ft;(d ~'K!IA.¥;011,
                 (Pe:sonal Surety) (Corporate Surety) (Cash) (Pre-Trial Detention)




                                                                 ~s~
                                                     By:     ~




Last Known Address:      ~ YID        Mr--r C:d
                          i¾:x:a,_ ~7 EL
What Facility:




Agent(s):               /fSL    Bna11. sfa/'1/
                        (FBI) (SECRET SERVICE) (DEA)             (IRS) (ICE) (OTHER)
Case 9:20-cr-80025-DMM Document 1 Entered on FLSD Docket 02/20/2020 Page 10 of 10


                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               No.         20-MJ-8082-DLB


   UNITED STATES OF AMERICA

    V.

   ROBERT DANIEL SOLOVE,

                Defendant.
   ______________/
                                  CRIMINAL COVER SHEET

    1.   Did this matter originate from a matter pending in the Northern Region of the United
         States Attorney's Office prior to October 14, 2003?      _ _ _Yes            x   No

    2.   Did this matter originate from a matter pending in the Central Region of the United States
         Attorney's Office prior to September 1, 2007?       _ _ _ Yes              x No




                                                     Respectfully Submitted,

                                                     ARIANA FAJARDO ORSHAN
                                                     UNITED STATES ATTORNEY


                                              By:    Isl Gregory Schiller
                                                     GREGORY SCl-IlLLER
                                                     Assistant United States Attorney
                                                     Florida Bar No. 0648477
                                                     U.S. ATTORNEY'S OFFICE- SDFL
                                                     500 S. Australian Ave.,
                                                     West Palm Beach, FL 33401
                                                     (561) 209-1045
                                                     Gregory.Schiller@usdoj.gov
